                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

 THE BAR PLAN MUTUAL INSURANCE                  )
 COMPANY,                                       )
                                                )
               Plaintiff,                       )    Case No:
                                                )
 v.                                             )
                                                )
 LAW OFFICE OF RACHEL ZAMATA, LLC               )
                                                )
 and                                            )
                                                )
 CITIBANK, N.A.,                                )
                                                )
               Defendants.                      )

                       DECLARATORY JUDGMENT COMPLAINT

        COMES NOW, The Bar Plan Mutual Insurance Company, by and through its

undersigned counsel, and asks this Court for a declaratory judgment in its favor and

against the Law Office of Rachel Zamata, LLC and Citibank, N.A., for the reasons that

are set forth below:

                               NATURE OF THE CASE

        1.    The Bar Plan Mutual Insurance Company (“The Bar Plan”) seeks a judicial

determination of its rights and duties, if any, under a lawyer’s professional liability

insurance policy that it issued to the Law Office of Rachel Zamata, LLC with the Policy

Number 0012954-2018 (LPL-TN-FUL) which has effective dates of 01/04/2018 through

01/04/2019 (“Policy”). See Exhibit 1 attached hereto, Policy.

        2.    Specifically, The Bar Plan seeks a determination that it owes no duty to

defend and/or indemnify Law Office of Rachel Zamata, LLC, against any demands that

Citibank, N.A. has made in the suit styled Citibank, N.A. v Law Office of Rachel Zamata,




       Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 1 of 10 PageID #: 1
N.A., with the case number 1:18-cv-09973, which is currently pending in the United States

District Court for the Southern District of New York., (“Underlying Case”). See Exhibit 2,

attached hereto, Complaint filed in the Underlying Case.

                                         PARTIES

         3.    The Bar Plan is a Missouri insurance company in good standing with its

principal place of business located in St. Louis County, Missouri.

         4.    Law Office of Rachel Zamata, LLC (“Zamata Firm”) is a Tennessee limited

liability company with its principal place of business located in Nashville, State of

Tennessee, and whose sole member is Rachel Zamata, who is a Tennessee licensed

lawyer and resident.

         5.    Citibank, N.A., is a national banking association organized under the law

of the United States with a main office as set forth in its articles of association located in

Sioux Falls, South Dakota.

                               JURISDICTION AND VENUE

         6.    There is complete diversity of citizenship between Plaintiff and all of the

Defendants.

         7.    The amount in controversy exceeds $75,000, exclusive of interest and

costs.

         8.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332.

         9.    This is a declaratory judgment action brought pursuant to 28 U.S.C. § 2201

and Rule 57, FRCP.

         10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391.



                                              2

     Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 2 of 10 PageID #: 2
                                        POLICY

      11.   The Zamata Firm is the Policyholder of the Policy.

      12.   The Policy is a “claims made” policy which provides as follows:

I.    DEFINITIONS Whenever used in this Policy:

                                          ****
      D.     “CLAIM” means: Receipt by an Insured of a demand for money or
             services (including the service of suit or the institution of arbitration
             proceedings) against the Insured from one other than that Insured.


      F.     “DAMAGES” means: A monetary judgment, final arbitration award or
             settlement, but specifically excludes:
             1.     Fines, penalties, sanctions, costs, expenses or fees imposed
                    under state or federal laws, regulations, statutes or rules of
                    procedure, punitive or exemplary Damages and Damages which
                    are a multiple of compensatory Damages, including but not limited
                    to, double and treble Damages; provided, however, that Damages
                    do include an award arising under 15 U.S.C. §1692k(a);
             2.     Restitution, reduction or set off of any monies or other
                    consideration paid to an Insured as fees, costs or expenses, which
                    are to be reimbursed or discharged as part of the judgment,
                    settlement or final arbitration award and injuries that are a
                    consequence of the payment of any monies or other consideration
                    to an Insured as fees, costs or expenses;
             3.     Fees charged for an Insured's own work or costs, fees or expenses
                    incurred by an Insured in the course of the provision of Legal
                    Services, including, but not limited to, expert witness fees, court
                    costs, and costs and expenses associated with depositions or
                    transcripts, and injuries, economic and otherwise that are a
                    consequence of any of the foregoing;
             4.     Monies owed by an Insured as a consequence of the Insured being
                    a victim of any dishonest, deliberately fraudulent, criminal,
                    malicious or deliberately wrongful act, unless the Insured owed the
                    claimant a duty of care arising from the Insured’s provision of Legal
                    Services on behalf of or for the benefit of that claimant;
             5.     Any amount for which an Insured is absolved from payment by
                    reason of any covenant, agreement, and/or court order; and
             6.     Matters deemed uninsurable by law.

                                           ****



                                            3

     Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 3 of 10 PageID #: 3
       L.    “LEGAL SERVICES" means: Services performed by an Insured in an
             Insured's professional capacity as:

             1.    A lawyer;
             2.    A non-lawyer who is an employee, leased employee or independent
                   contractor of the Policyholder and who works at the direction of and
                   who is under the supervision of the Policyholder and for whose
                   actions the Policyholder is legally responsible;
             3.    A notary public;
             4.    A mediator or arbitrator;
             5.    An administrator, conservator, executor, guardian, trustee, receiver
                   or any similar fiduciary capacity; or
             6.    A title insurance agent, broker or producer, but only for title work
                   performed as a partner, member, officer, director, stockholder,
                   Associate, or employee of the Policyholder for clients of the
                   Policyholder. Title work performed as an agent, broker or producer
                   of a title agency other than the Policyholder is NOT covered under
                   this Policy.


                                          ****
II.    COVERAGE

       A.    PROFESSIONAL LIABILITY AND CLAIMS-MADE AND REPORTED
             CLAUSE:

             The Company will pay on behalf of an Insured all sums, subject to the
             Limit(s) of Liability, Exclusions and terms and conditions contained in this
             Policy, which an Insured shall become legally obligated to pay as Damages
             as a result of CLAIMS (INCLUDING CLAIMS FOR PERSONAL INJURY)
             FIRST MADE AGAINST AN INSURED DURING THE POLICY PERIOD OR
             ANY APPLICABLE EXTENDED REPORTING COVERAGE PERIOD AND
             REPORTED TO THE COMPANY DURING THE POLICY PERIOD, THE
             AUTOMATIC EXTENDED CLAIM REPORTING PERIOD, OR ANY
             APPLICABLE EXTENDED REPORTING COVERAGE PERIOD by reason
             of any act or omission by an Insured acting in a professional capacity
             providing Legal Services.
             PROVIDED ALWAYS THAT such act or omission happens:

             1.    During the Policy Period; or
             2.    Prior to the Policy Period, provided that prior to the effective date of
                   this Policy:
                   a.      Such Insured did not give notice to the Company or any prior
                           insurer of any such act or omission; and
                   b.      Such Insured had no basis to believe that such Insured had
                           committed such an act or omission.

                                           4

      Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 4 of 10 PageID #: 4
              NOTE: It is a condition precedent to coverage under this Policy that all
              Claims be reported in compliance with Section VII. CLAIMS, Paragraph A.


                                           ****
III.    EXCLUSIONS

        THIS POLICY DOES NOT PROVIDE COVERAGE FOR ANY CLAIM BASED
        UPON OR ARISING OUT OF:

        A.    Any dishonest, deliberately fraudulent, criminal, malicious or deliberately
              wrongful acts or omissions by an Insured; however, the Company will
              provide a defense for any Claim alleging such acts or omissions by an
              Insured acting in a professional capacity providing Legal Services, subject
              to Section II. COVERAGE, Paragraph B. 3., but the Company will not pay
              any sums the Insured shall become legally obligated to pay as Damages
              for any such Claim. This exclusion is waived with respect to each Insured
              who did not know of, or participate or acquiesce in, the act or omission, but
              then only to the extent that the act or omission underlying the Claim for
              Damages does not relate to or arise out of the defalcation by any Insured
              under this Policy of money or property maintained by the Policyholder or
              any Insured in trust, escrow, or other safekeeping for the account or benefit
              of any claimant or other party. However, under no circumstances will the
              Company provide a defense for any criminal prosecution.
                                            ****
         G.    The Insured’s alleged liability under any oral or written contract or
               agreement, unless such liability would have attached to the Insured in the
               absence of such agreement.
                                          ****
VII.    CLAIMS
        A.    NOTICE OF A CLAIM:
               As a condition precedent to the coverage provided by this Policy and
               subject to the provisions of Section II. COVERAGE, Paragraph D. of this
               Policy, an Insured shall, within twenty (20) days of the date any Claim is
               first made against that Insured, give written notice of that Claim to the
               Company.
               In the event suit is brought against an Insured, the Insured shall
               immediately forward to the Company every demand, notice, summons or
               other process received directly or by the Insured's representatives.
               Notice must be received by the Company prior to the expiration of the
               Policy Period, the Automatic Extended Claim Reporting Period, or any

                                            5

       Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 5 of 10 PageID #: 5
              applicable Extended Reporting Coverage by contacting the Claims
              Department, 1717 Hidden Creek Court, St. Louis, MO 63131 (Email:
              BarPlanClaims@thebarplan.com). Notice to your agent is not notice to
              the Company.

      B.     ASSISTANCE AND COOPERATION OF INSUREDS:
              Each Insured shall cooperate with the Company’s investigation into
              coverage for any Claim and with the Company’s defense of a Claim. Upon
              the Company's request, an Insured shall without charge to the Company:
              (1) provide the Company and/or defense counsel with any documents
              requested that relate to the Claim, including a full and complete copy of
              the Insured’s legal file from which the Claim stems, (2) meet with
              Company representatives and/or defense counsel, (3) give written
              statements to and submit to examination and interrogation by
              representatives of the Company and/or defense counsel, under oath if
              required, (4) attend hearings, depositions and trials, (5) assist in
              effectuating settlement, securing and giving evidence, and obtaining the
              attendance of witnesses, and (6) assist in the conduct of suits and
              proceedings in connection with a Claim. The Insured shall exercise the
              Insured's rights to reject or demand the arbitration of any Claim made
              against the Insured in accordance with the written instructions of the
              Company. While the Insured may advise the client as to the status of a
              matter in compliance with the Insured’s ethical obligations, the Insured
              shall not make any payment, admit any liability, settle any Claims, assume
              any obligation or incur any expense without the consent of the Company.
              If the Insured does elect to admit liability, settle a Claim, assume any
              obligation or incur any expense without the consent of the Company, or
              fails or refuses to cooperate with the Company as set forth herein, it does
              so at its own cost and waives coverage for that Claim and any related act
              or omission.


                                     CLAIM

      13.    In the Underlying Case, Citibank alleges that at all relevant times it had an

attorney trust bank account open in the name of Law Office of Rachel Zamata, LLC,

      14.    In the Underlying Case, Citbank alleges that the Zamata Firm deposited a

counterfeit check in its Citibank attorney trust account in the amount of $198,500 on

February 12, 2018.




                                           6

    Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 6 of 10 PageID #: 6
       15.    In the Underlying Case, Citibank alleges that the counterfeit check was

issued to the order of Law Office of Rachel Zamata, LLC, was purportedly drawn from the

RBC Royal Bank Limited, Cayman Islands, and identified the remitter as RBC Asset

Management.

       16. In the Underlying Case, Citibank alleges that it provisionally credited the

counterfeit check subject to collection.

       17.    In the Underlying Case, Citibank alleges that on February 26, 2018, the

Zamata Firm instructed it to wire $190,000 from its attorney trust account.

       18.    In the Underlying Case, Citibank alleges that when the RBC Royal Bank

Limited, Cayman Islands, did not honor the counterfeit check, the February 26, 2018 wire

transfer from the Zamata Firm’s attorney trust account resulted in an overdraft of

$190,055.

       19.    In the Underlying Case, Citibank alleges that, on April 24, 2018, it

demanded that the Zamata Firm pay it the amount of the overdraft.

       20.    In the Underlying Case, Citibank alleges that pursuant to written agreement

the Zamata Firm agreed to reimburse it for the overdraft and any costs and expenses,

including attorney’s fees, Citibank incurred collecting on the overdraft.

       21.    In the Underlying Case, Citibank seeks a judgment against the Zamata Firm

that is no less than $190,055 plus costs, disbursements, interest, and expenses, including

attorney’s fee.

       22.    Citibank filed the underlying Case on October 29, 2018.

       23.    Zamata first reported to The Bar Plan that Citibank had demanded money

from her related to the overdraft on November 1, 2018.



                                             7

     Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 7 of 10 PageID #: 7
                                         COUNT I
                                  (Declaratory Judgment)

       24.    The Bar Plan re-alleges and incorporates by reference the allegations set

forth in Paragraphs 1-23 above as if fully set out herein.

       25.       The Policy’s insuring clause only covers “sums, subject to the Limit(s) of

Liability, Exclusions and terms and conditions contained in this Policy, which an Insured

shall become legally obligated to pay as Damages as a result of CLAIMS …by reason of

any act or omission by an Insured acting in a professional capacity providing Legal

Services.”

       26.    The Policy expressly defines Damages to exclude: “Monies owed by an

Insured as a consequence of the Insured being a victim of any dishonest, deliberately

fraudulent, criminal, malicious or deliberately wrongful act, unless the Insured owed the

claimant a duty of care arising from the Insured’s provision of Legal Services on behalf of

or for the benefit of that claimant..”

       27.    The allegation in the Underlying Case is that the Zamata Firm is liable for

depositing a counterfeit check that resulted in an overdraft since the check was not

honored and putative funds from the check were wire transferred from the Firm’s attorney

trust account.

       28.    If the Zamata Firm did not know the check was counterfeit, there is no

indemnity and/or defense coverage for the Underlying Case under the Policy’s insuring

clause, because the Underlying Case does not constitute a covered Claim for Damages

by reason of an insured providing Legal Services on behalf of or for the benefit of the

claimant.




                                              8

     Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 8 of 10 PageID #: 8
       29.    If the Zamata Firm knew the Check was counterfeit, then Exclusion A

precludes indemnity coverage for the Underlying Case, because depositing a counterfeit

check would constitute deliberate wrongdoing.

       30.     There is no coverage for the Underlying Case, because the Zamata Firm

did not report the April 24, 2018 demand by Citibank within 20 days of first receiving it,

which prejudiced The Bar Plan and was a violation of both the notice requirement of the

Policy set forth in Section VII(A) and the Zamata Firm’s duty to cooperate set forth in

Section VII(B).

       31.     Exclusion G precludes indemnity coverage for Citibank’s claim for its own

attorney’s fees in collecting on the overdraft, because such damages are contractual in

nature.

       WHEREFORE, The Bar Plan Mutual Insurance Company prays for declaratory

relief as follows:

       1.      That it owes no duty to defend and/or indemnify the Zamata Firm in the

               Underlying Case under the Policy’s insuring clause and/or Section VII;

       2.      That it owes no duty to indemnify the Zamata Firm in the Underlying Case

               under Exclusion A;

       3.      That it owes no duty to indemnity the Zamata Firm for any judgment entered

               in the Underlying Case for Citibank’s attorney’s fee damages claim as

               Exclusion G precludes indemnity coverage for said claim;

       4.      That The Bar Plan be awarded its attorneys’ fees and costs of suit incurred

               herein; and




                                             9

     Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 9 of 10 PageID #: 9
  5.    That the Court award such other and further relief it deems just and proper

        under the circumstances.




                                    Respectfully submitted,

                                    LEWIS, THOMASON, KING, KRIEG &
                                    WALDROP, P.C.



                                    /s/ Jason M. Pannu
                                    Jason M. Pannu, B.P.R. No. 023816
                                    424 Church Street, Suite 2500
                                    P.O. Box 198615
                                    Nashville, TN 37219
                                    (615) 259-1369
                                    (615) 259-1389 (fax)
                                    jpannu@lewisthomason.com

                                    Attorney for Plaintiff




                                     10

Case 3:19-cv-00166 Document 1 Filed 02/21/19 Page 10 of 10 PageID #: 10
